IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LUZ MARY CARMONA,                         : No. 312 MAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (ALLEGHENY VALLEY SCHOOL            :
OF PHILADELPHIA AND PMA                   :
INSURANCE COMPANY),                       :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.